Citation Nr: 1600750	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a breathing disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified during a video conference hearing in May 2015 before the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for the claimed disabilities as being directly due to service.  During the hearing, the Veteran testified that during service in the Navy he worked on aircraft as a jet aircraft mechanic.  He testified that his duties as mechanic in proximity to aircraft constantly exposed him to noise from aircraft without sufficient hearing protection, that he noticed the onset of hearing loss and tinnitus while in service, and that he still had both conditions.  He testified that his bilateral hearing acuity had worsened since the last and only VA audiology examination of September 2013.

In the February 2013 rating decision the RO denied service connection for bilateral hearing loss primarily on the basis that current audiometric findings did not meet the criteria for a hearing loss disability in either ear.  See 38 C.F.R. § 3.385 (2015).  Given the Veteran's credible testimony indicating his belief that his hearing has worsened since the September 2013 VA examination, the question remains whether the Veteran has a present hearing loss disability, or tinnitus, and if so, whether the etiology of either is related to service.  Notably, the Veteran is uniquely competent to attest as to whether he has a chronic sensation of tinnitus.

During the hearing, the Veteran testified that his in-service duties as a jet aircraft mechanic also resulted in chronic conditions involving his lumbar spine, bilateral knees, and bilateral feet, which resulted from constant running around, bending over and crouching, and carrying heavy equipment and tools, and lifting heavy objects such as generators weighing over 100 pounds.  He testified that he noticed that his feet began hurting during service, and he also had issues involving his back and knees in service.  He testified that he did not seek treatment in service for these complaints for fear at the time of being seen as weak.  

He also testified that he had breathing problems and was treated in service for some respiratory infections, which he believed to be related to inhalation exposure to airborne paint while spraying paint and to other toxic substances, presumably such as associated with jet fuel or other hydrocarbon chemicals/lubricants, while working inside wheel wells and bilgers of the aircraft without a proper respirator mask.   

During the hearing, the Veteran testified that he had an upcoming VA treatment visit scheduled in the next week that would address the conditions of his lumbar spine, breathing, knees and feet.  He also testified that he had received treatment from VA since November 2012, the date of the last VA treatment records on file.

VA treatment records dated from 2008 to 2012 show pertinent histories, complaints, treatment, or assessments that are referable to the claimed disabilities regarding breathing; low back, knees, and feet.  The foregoing reflects that the Veteran likely has had continuing VA treatment since November 2012, and potentially other source (private) treatment for one or more of his claimed disabilities, for which records are not on file.  The RO must obtain any outstanding VA treatment records not on file, and request any pertinent private treatment records.  Also, the claims file does not contain any of the Veteran's service personnel records including a DD Form 214.  The RO must obtain the Veteran's service personnel records.

A remand is necessary to afford the Veteran examinations to determine the nature and etiology of any identified disability present associated with hearing loss; tinnitus; a breathing disorder; a lumbar spine disorder; left or right knee disorder; and left or right foot disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding relevant VA or private treatment records; and ensure that all existing VA treatment records are contained in the claims file dated from 2012 to the present.

2.  Obtain the Veteran's service personnel records and ensure that these records are contained in the claims file. 

3.  Thereafter, afford the Veteran VA examinations by appropriate specialists to determine the nature and etiology of any (i) left or right hearing loss, or (ii) tinnitus; and any identified disability present associated with: (iii) a breathing disorder, (iv) a lumbar spine disorder, (v) left or right knee disorder, and (vi) left or right foot disorder.  

The entire electronic claims file must be provided to each respective examiner, and the examiner must review this remand and all pertinent records associated with the claims file.  
Each examiner is to elicit from the Veteran a history of pertinent symptomatology during and since service for each of the claimed disabilities.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the claimed conditions.  

For any opinion expressed in response to requests below, the examiner must provide a complete rationale and a discussion of the medical principles involved. 

Hearing Loss and Tinnitus: The examiner is to elicit from the Veteran a history of noise exposure in service and of any other injury or disease during and since service, and of pertinent auditory symptoms of hearing loss and tinnitus since service.  

The examiner must provide a medical opinion as to whether it is at least as likely as not that any hearing loss or tinnitus present: 

(i) Had its onset in service;  

(ii) In the case of an organic disease of the nervous system as etiology, was manifested within one year of discharge from service; or 

(iii) Is otherwise related to injury or disease in service to include exposure to loud noise/acoustic trauma.


The examiner must specifically acknowledge and discuss the Veteran's competent and credible reports of exposure to aircraft noise exposure in performing duties as an aircraft mechanic, and his report that his bilateral hearing loss and tinnitus first manifested during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

Other Claimed Disabilities:  For each of the claimed disabilities of the respiratory system, lumbar spine, left and right knees, and left and right feet, any and all studies, tests, evaluations, and physical examination deemed necessary by each of the respective examiners should be performed, to include any indicated diagnostic imaging, pulmonary function, or other indicated studies or tests. 

For each of the claimed disabilities of the respiratory system, lumbar spine, left and right knees, and left and right feet, the examiner must identify any such present disability, including any disability which has been diagnosed at any point during the pendency of the respective claim appealed (even if currently resolved).  

For any such disability of the respiratory system, lumbar spine, left or right knee, or left or right foot identified as present at any point during the pendency of the respective claim appealed, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that such disability identified: 

(i) Had its onset in service, or is otherwise related to, the Veteran's active military service; or,

(ii) In the case of arthritis, became manifest to a degree of 10 percent or more within one year of separation from active service; or,

(iii) Was caused or aggravated by any disability that the examiner determines to be etiologically connected to service.

In answering these questions, the examiner must address the Veteran's statements and history regarding the claimed conditions, to include that the rigors of military service (running around, bending over and crouching, and carrying heavy equipment and tools, and lifting heavy objects such as generators weighing over 100 pounds), caused his current disabilities.  

4.  Finally, readjudicate the claims remaining on appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.  369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




